Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on April 01, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 7, 9, 11, 17, 19 and 21 have been acknowledged. Claims 6, 16 and 22 have been canceled.
In view of the amendment of claim 21, Applicant amended the claim by adding limitations to define “a set of tasks”. Accordingly, the 35 U.S.C. 112 rejections of claims 21-22 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed April 01, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims.  Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner indicated the allowable subject matter of claims 6-10 and 16-20 (Claim 22 depends from independent claim 21 and recites the similar features as claim 6). Applicant amended independent claims 1, 11 and 21 by adding the allowable subject matter of claims 6, 16 and 22.
Applicant’s amendments to claims 1, 11 and 21 overcome the combination of the previously cited references Patel et al (U.S. Patent Application Publication 2020/0357299 A1), Huang et al (U.S. Patent Application Publication 2019/0302761 A1) and LI et al (U.S. Patent Application Publication 2019/0114482 A1), which is the closest combination of references to claims 1, 11 and 21.  
Examiner has completed the additional search. However, the new search results and the references cited in previous office action taken failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in independent claims 1, 11 and 21, more specifically, the limitations of “capturing actions of the user or a different user in a real-world, physical location, the user or the different user utilizing an augmented reality device; executing the one or more trained machine learning models to determine whether the actions of the user or the different user are deviating from the set of tasks; and generating a feedback signal to correct the user or the different user in the augmented reality environment based on the one or more trained machine learning models determining at least one of the actions is deviating from a corresponding task in the set of tasks”. Accordingly, claims 1, 11 and 21 are allowed.
Dependent claims 2-5 and 7-10 depend from independent claim 1, dependent claims 12-15 and 17-20 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616